Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.

Status of Claims
Claims 1-7, 10-15, 17-23 are currently pending.  Claims 1-3, 11-12, 14, 17, 20-21 stand amended.  Claims 14-15, 17-20 stand withdrawn as not reading on an elected group.  Claims 21 is withdrawn as not reading on an expanded specie.
Priority
Instant application 15799498, filed 10/31/2017 claims benefit as follows:

    PNG
    media_image1.png
    85
    338
    media_image1.png
    Greyscale
.
Response to Applicant Amendment
In view of the amendment to limit the metal to consist of a platinum group metal, the 102 rejection of record is withdrawn.  Further, the 103 rejection is withdrawn for a similar reason since it was drawn to the same art.
New rejections are found below.  These rejections were commented on in the advisory action mailed 1/11/2021.


Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 6, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Lee et al. (“Lee”, made of record 1/11/2021 in the advisory action).
The Lee article teaches palladium nanoparticles capped with glutathione: synthesis, characterization and magnetic properties (title and throughout).  Glutathione contains a free amine an additional binding site and a thiol for binding the metal.  
The Lee article fails to teach 300 g/mol or less since glutathione has a molecular weight of 307 which is outside the 300 m/mol limitation.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art to arrive at the instant claims because the art only differs by a single –CH2- group.  Structurally similar compounds are expected to have similar properties.  In this case, if one changes glutathione by a single –CH2- group similar properties would be expected because at least all of the functionality is still present.
MPEP 2144.09.II:  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).

With respect to instant claims 2-3 and 13, the Lee article fails to explicitly teach the concentration of the claims.  However, control of concentration on the surface is a function of concentration in solution on synthesis and particle diameter, and thus surface concentration is a result effective variable.  Absent criticality, concentration on the surface is considered routine experimentation.  See MPEP 2144.05 incorporated by reference herein.
Glutathione is an amino acid with a carboxyl group.  The Lee article teaches overlapping particle sizes Figure 2 for example.

Claim 1-7, 10-13, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Lee et al. (“Lee”, made of record 1/11/2021 in the advisory action) in view of Abraham (“Abraham”, made of record on 12/24/2020).

The Lee article fails to teach cysteine.  The Lee article teaches an amino acid having a sulfur atom, glutathione, but does not explicitly teach cysteine or molecular weights lower than a homologue of cysteine.
Abraham teaches cysteine as an alternative thiol cap on the surface of gold.  Abraham also relates to capped nanoparticles.  Further, Abraham teaches that there is an interest in cysteine “…because of the current interest in biological applications of nanoparticles, then it is desirable to study the structure of cysteine and other biological molecules on gold nanoparticles”.  In the quoted sentence that portion relates to nanoparticles generally which would include platinum nanoparticles.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies, substituting one known thiol capping agent for another in the same field of capped nanoparticles.  One could readily substitute one capping agent for another.  Still further, there is a TSM motivation explicitly stated in Abraham that guides one to cysteine explicitly.  One could readily choose cysteine because it is cited as being desirable by name pointing to its preferred nature.

	With respect to the dependent claims, the concentration issues in the rejection above are incorporated by reference herein.  Further, substituting cysteine for glutathione would lead to a particle that meets all of the molecular weight and structural requirements of the dependent claims requiring molecular weight and structure.

Conclusions
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622